Exhibit 10.86
AMENDMENT NO. 1
TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT




This AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of the 1st day of March, 2019, between HUDSON PACIFIC
PROPERTIES, L.P., a Maryland limited partnership (the “Borrower”), and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative
Agent”) on its own behalf and on behalf of the Requisite Lenders.


WITNESSETH:


WHEREAS, the Borrower, each of the Lenders, the Administrative Agent, and
certain other financial institutions have entered into that certain Third
Amended and Restated Credit Agreement, dated as of March 13, 2018 (the “Credit
Agreement”), pursuant to which the Lenders have made certain loans and financial
accommodations available to the Borrower; and


WHEREAS, the Borrower has requested that the Credit Agreement be amended as set
forth in this Amendment, the Requisite Lenders have agreed to amend the Credit
Agreement as set forth in this Amendment and the Requisite Lenders have
authorized the Administrative Agent to execute this Amendment on behalf of such
Requisite Lenders;


NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties Borrower and the Administrative Agent
(on its own behalf and on behalf of the Requisite Lenders)do hereby agree as
follows:


1. DEFINED TERMS.


Each defined term used herein and not otherwise defined herein shall have the
meaning given to such term in the Credit Agreement.


2. AMENDMENT TO THE CREDIT AGREEMENT.


2.1 Amendment to Section 1.1. Section 1.1 of the Credit Agreement shall be
amended by adding the following as a new sentence at the end of the definition
of “Indebtedness”:


“Notwithstanding the foregoing, “Indebtedness” shall exclude (i) the shareholder
loans made to Hudson One Ferry REIT, L.P., by Hudson One Ferry, LLC and Allianz
Lebenversicherungs AG (or such other legal organization as such entity may
adopt, or such other legal or d/b/a name under which such entity may do business
from time to time) and either of their permitted successors and assigns so long
as such successor or assign continues to own the shareholder loan made to and
the ownership interest in Hudson One Ferry REIT, L.P. made by its predecessor or
assignor, as applicable, and (ii) similar loans made by joint venture
shareholders to other Subsidiaries of the Borrower and joint ventures and
reasonably approved by the Administrative Agent, so long as such loans referred
to in the immediately foregoing clauses (i) and (ii) to a particular joint
venture are pari passu, made and repaid pro rata in accordance with each such
shareholder’s respective ownership interest in such joint venture and on
substantially identical terms.





--------------------------------------------------------------------------------

Exhibit 10.86
2.2 Amendment to Section 10.1. Section 10.1 of the Credit Agreement shall be
amended by adding the following as a new standalone sentence as the end of such
Section:


“Notwithstanding anything to the contrary contained in this Agreement, the
financial covenants set forth in this Section 10.1 above and the constituent
defined terms used therein (directly and indirectly) shall exclude assets and
liabilities of the Borrower and its Subsidiaries associated with Indebtedness
that has been defeased in full with cash and Cash Equivalents.”


3. REPRESENTATIONS AND WARRANTIES.


The Borrower hereby represents and warrants to the Administrative Agent and the
Lenders as follows:


3.1 The Amendment. This Amendment has been duly and validly executed by an
authorized officer of the Borrower and constitutes the legal, valid and binding
obligation of the Borrower enforceable against the Borrower in accordance with
its terms.


3.2 Credit Agreement. The Credit Agreement, as amended by this Amendment, and
the other Loan Documents remain in full force and effect and remain the valid
and binding obligation of the Borrower enforceable against the Borrower in
accordance with its terms. The Borrower hereby ratifies and confirms the Credit
Agreement (as amended hereby) and the other Loan Documents.


3.3 Claims and Defenses. As of the date of this Amendment, the Borrower has no
defenses, claims, counterclaims or setoffs with respect to the Credit Agreement
(as amended hereby) or any other Loan Document or its Obligations thereunder or
with respect to any actions of the Administrative Agent, any Lender or any of
their respective officers, directors, shareholders, employees, agents or
attorneys, and the Borrower irrevocably and absolutely waives any such defenses,
claims, counterclaims and setoffs and release the Administrative Agent, any
Lender and each of their respective officers, directors, shareholders,
employees, agents and attorneys from the same.


3.4 No Default. After giving effect to this Amendment, no Default or Event of
Default exists under the Credit Agreement, nor will any occur immediately after
the execution and delivery of this Amendment or by the performance or observance
of any provision hereof.


3.5 Credit Agreement Representations and Warranties. After giving effect to this
Amendment, all representations and warranties of the Borrower contained in the
Credit Agreement (as amended hereby) or in any other Loan Documents are true and
correct as of the date hereof (as though made on and as of the date hereof),
except to the extent that such representations and warranties expressly relate
to an earlier specified date, in which case such representations and warranties
are true and correct as of the date when made.


4. REAFFIRMATION.


The Borrower hereby acknowledges and agrees that the terms and provisions hereof
shall not affect in any way any payment, performance, observance or other
obligations or liabilities of the Borrower under the Credit Agreement or under
any of the other Loan Documents, all of which obligations and liabilities shall
remain in full force and effect and extend to the further loans, extensions of
credit and other Obligations incurred under the Loan Documents, and each of
which obligations and liabilities are hereby ratified, confirmed and reaffirmed
in all respects.





--------------------------------------------------------------------------------

Exhibit 10.86
5. CONDITIONS PRECEDENT TO EFFECTIVENESS OF THIS AMENDMENT.


In addition to all of the other conditions and agreements set forth herein, the
effectiveness of this Amendment is subject to the following condition precedent:


5.1 Amendment No. 1 to Credit Agreement. The Administrative Agent shall have
received (i) an original counterpart of this Amendment, executed and delivered
by a duly authorized officer of the Borrower and (ii) an original counterpart of
the Ratification and Affirmation attached to this Amendment, executed and
delivered by a duly authorized officer of Hudson REIT.


6. MISCELLANEOUS.


6.1 Governing Law. This Amendment shall be governed by and construed in
accordance with the law of the State of New York, without regard to principles
of conflict of law.


6.2 Severability. Each provision of this Amendment shall be interpreted in such
manner as to be valid under applicable law, but if any provision hereof shall be
invalid under applicable law, such provision shall be ineffective to the extent
of such invalidity, without invalidating the remainder of such provision or the
remaining provisions hereof.


6.3  Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute but one and the same agreement. Delivery of an executed counterpart
hereof by facsimile shall be effective as manual delivery of such counterpart;
provided, however, that, each party hereto will promptly thereafter deliver
counterpart originals of such counterpart facsimiles delivered by or on behalf
of such party.


6.4 Nonwaiver. The execution, delivery, performance and effectiveness of this
Amendment shall not operate nor be deemed to be nor construed as a waiver (i) of
any right, power or remedy of the Administrative Agent or any Lender under the
Credit Agreement, nor (ii) of any term, provision, representation, warranty or
covenant contained in the Credit Agreement or any other documentation executed
in connection therewith. Further, none of the provisions of this Amendment shall
constitute, be deemed to be or construed as, a waiver of any Event of Default
under the Credit Agreement, as amended by this Amendment.


6.5 Reference to and Effect on the Credit Agreement. Upon the effectiveness of
this Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein”, or words of like import shall mean and be a
reference to the Credit Agreement, as amended hereby, and each reference to the
Credit Agreement in any other document, instrument or agreement executed and/or
delivered in connection with the Credit Agreement shall mean and be a reference
to the Credit Agreement, as amended hereby. This Amendment is a Loan Document
for all purposes.


[Signature pages follow]









--------------------------------------------------------------------------------

Exhibit 10.86
IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by its duly authorized officer as of the date first above written.





BORROWER:HUDSON PACIFIC PROPERTIES, L.P.,a Maryland limited partnershipBy:Hudson
Pacific Properties, Inc.a Maryland corporation, its general partnerBy:Name:Mark
T. LammasTitle:Chief Financial Officer












--------------------------------------------------------------------------------

Exhibit 10.86

ADMINISTRATIVE AGENT:WELLS FARGO BANK, NATIONAL ASSOCIATION,as Administrative
Agent, on its own behalf and on behalf of the Requisite LendersBy:Name:Kevin A.
StackerTitle:Senior Vice President










--------------------------------------------------------------------------------

Exhibit 10.86
RATIFICATION AND AFFIRMATION OF GUARANTOR
As of the date hereof, the undersigned Guarantor hereby expressly (a)
acknowledges the terms of this Amendment, (b) ratifies and affirms its
obligations under the Guaranty, dated as of March 13, 2018, to which it is a
party (the “Guaranty Agreement”), (c) acknowledges, renews and extends its
continued liability under the Guaranty Agreement and agrees that the Guaranty
Agreement remains in full force and effect notwithstanding the matters contained
herein and (d) represents and warrants to the Administrative Agent and the
Lenders that, as of the date hereof, after giving effect to the terms of this
Amendment, all representations and warranties of the Guarantor under the
Guaranty Agreement are true and correct as of the date hereof (as though made on
and as of the date hereof), except to the extent that such representations and
warranties expressly relate to an earlier specified date, in which case such
representations and warranties are true and correct as of the date when made.


Dated as of February ___, 2019.





HUDSON PACIFIC PROPERTIES, INC.,a Maryland corporationBy:Name:Kay L.
TidwellTitle:Secretary




